DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 14,15,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Peter in GB 2,517490 A., (cited in an IDS)  published February 2015 in view of White in U.S. Patent Application Publication No. 2015/0047673.  Peter discloses cleaning a passage with a non-line of sight passage (see figure 1, meeting claim 20) by inserting a removable component during manufacture of the passage to remove sintered powder.  White teaches cleaning by using a nozzle (unlabeled, see paragraph 29)  as shown in figure 2 and using a liquid gas (see paragraph 49) as a cryogen to clean the tool, effectively by thermal shocks.  It would have been obvious to adapt Peter in view of White to provide a nozzle with a fluid for providing thermal shock to remove the conglomerated powder.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter in GB 2517,490 A view of White as applied to claim 14 above, and further in view of  Tejima in Japan Patent document No. 8-99,223. Tejima teaches using an outer groove to flush out debris (see paragraph and abstract).  It would have been obvious to adapt Peter in view of White and Tejima to provide a spiral groove on the nozzle taught by White to remove debris.  Regarding claim 19 determining the proper size of the groove is a matter of engineering expediency, absent evidence of unexpected results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761